Exhibit 10.57

LOGO [g165289ex10_57a001.jpg]

REVISED: September 3, 2008

Kevin P. Cook

Dear Kevin:

Dialogic Inc. (the “Company”), a U.S. subsidiary of Dialogic Corporation in
Montreal, Canada, is pleased to make you this offer of employment, according to
the following terms and conditions:

 

Position:    Senior Vice President, Worldwide Sales Work Location:   
Parsippany, New Jersey Reporting To:    Tim Murray, Executive V.P. & Chief
Operating Officer or such other person as the Company designates from time to
time Date of Hire:    October 1, 2008 Annual Salary:    $250,000 (USD)

This equates to $20,833.33 per month. Statement of salary as an annual amount is
not intended to and does not form a contract of employment and in no way negates
the At Will Employment provisions of this letter agreement.

Commission Program: In addition to the gross base salary mentioned above, you
will be eligible to earn commission under the terms of the Company’s commission
plan. We have discussed the Dialogic 2008 Commission Plan (“Plan”), a copy of
which is attached hereto and by your signature hereto you agree to the terms of
the Plan. The nature of the Commission Plan is reviewed annually and individual
copies of the Commission Plan are issued to each member of the sales team on an
annual basis with details of relevant terms, targets and commission rates. You
agree that all commissionable earnings eligibility under this letter agreement
is contingent on your agreement to the Commission Plan for that fiscal year.

This offer sets forth that 100% achievement of your annual target would result
in commissionable earnings of $250,000 (USD) per annum (which amount would be
pro rated for 2008 based on your Date of Hire). Commissionable earnings are not
capped and are not guaranteed except as explicitly set out in the section below
entitled One Time Guarantee. Your commission target will be split so that 60%
(or $150,000) of your annualized targeted commissions would be based on Dialogic
Corporation and its subsidiaries (“Dialogic Group”) attaining revenue results as
defined by the Board of Directors of Dialogic Corporation for the relevant
fiscal year, and 40% (or $100,000) of your annualized targeted commissions would
be based on the Dialogic Group attaining Earnings before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) results as defined by the Board of
Directors of Dialogic Corporation for the relevant fiscal year.

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources: 973 967-6720



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 2 of 12    September 3, 2008

 

All targets are shown in US Dollars. Commissions are paid monthly, one month in
arrears under the 2008 Plan and future years shall be paid in accordance with
the terms of the Commission Plan in effect during that fiscal year.

One-time Guarantee: The Company agrees to guarantee the commission portion of
your variable compensation tied to revenue, or $150,000, for the first 12 months
of employment, provided that you remain in the employ of the Company at the date
a payment is to be made. This guarantee will be paid on the same schedule as the
Company pays all other variable commission pay, which means that it will be paid
one month in arrears, so that the first 1/12 of the $150,000 would be paid to
you in the last period of the month following your date of employment. In the
event that your employment with Company terminates for any reason, no commission
amounts are payable after your termination date.

Stock Options: Provided that such grant is approved by Dialogic Corporation’s
Board of Directors and a strike price is established by a proper valuation and
provided you execute all necessary documentation requested by the Company
(including the standard letter issued to accept such options), you will be
issued 300,000 stock options in Dialogic Corporation pursuant to the terms of
Dialogic Corporation’s stock option plan in effect at the date of grant and as
such stock option plan may be modified from time to time.

Payroll Period: Payroll in the U.S. is processed bi-weekly, every other Friday.
Your first paycheck shall be processed with the scheduled payroll run following
your Date of Hire.

Vacation: We agree to provide you with 20 vacation days per calendar year. Your
number of vacation days in the initial calendar year of your employment is
prorated to your Date of Hire. Should the Company’s policy change so that it
would entitle you to more than 20 vacation days per year, you will be covered by
such policy, which would be based on your Date of Hire as outlined above.

Personal Days: In January of each calendar year, the Company grants six days of
personal leave to all employees to be used during the remainder of the calendar
year, as per Company policy. These six personal days are pro-rated based on your
actual Date of Hire. While this time primarily is intended to be used in lieu of
sick leave, it is your time to manage as you see fit. Personal days may not be
carried forward from year to year. Unused personal days will be banked as sick
leave for use for yourself or to care for a family member, but they are not
considered “earned time off” and are not compensated in the event of termination
of your employment with Company.

Health Insurance and Benefits Program: Coverage under the Company’s health
insurance and benefit plans commences with your Date of Hire. Please refer to
the enclosed benefits package. A Human Resources representative will be
available to answer any questions you might have about the benefits being
offered.

401(k): The Company matches 100% of your contributions to the 401(k) plan for
the first 4% of your compensation per pay period up to the maximum amount
allowed by law, which is currently $15,500 per year. During 2008, the Internal
Revenue Code also allows an additional catch-up contribution of $5000 for those
individuals meeting the IRC eligibility requirements. Individuals are
automatically enrolled into Company’s plan at a 1% participation rate.

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 3 of 12    September 3, 2008

 

Travel: The position you are accepting is a position that requires frequent
travel. For most travel, you agree to comply with the Company’s standard travel
policies as published on the Company intranet, and as otherwise communicated by
the Company from time to time. However, we agree to Business Class for travel to
Europe or Asia.

Auto Allowance: The Company agrees to provide a monthly auto allowance of $500
USD in recognition of your use of your automobile in the course of business,
plus mileage reimbursement as determined by Company policy. You agree to ensure
that adequate and legally required insurance is in place on the automobile(s)
that you use in the course of business and that you have a valid driver’s
license issued by your state of residence.

Competitive Products: You agree to devote your full time, attention, and
energies to the business of the Company, and to this end, you promise not to
represent a competitive product line or engage in any other employment for any
company that could be considered a competitor of the Company for the period of
your employment.

Law Applicable: This letter agreement shall be governed by the laws of the State
of New Jersey.

At-Will Employment: Although we are looking forward to a mutually rewarding
relationship, the employment you are being offered is at-will. This means that
just as you are free to leave your employment with us at any time and for any
reason, the Company has the right to terminate their employment relationship
with you at any time and for any reason. You also understand that although the
general terms and conditions that will be in effect at the outset of your
employment are set forth in this letter, the Company reserves the right to
change, modify or eliminate any of the benefits and Company policies at any
time, at the Company’s sole discretion and without any prior notice to its
employees. Furthermore, the at-will nature of your employment may not be changed
by any policy, practice or representation made by the Company, except by a
written employment contract signed by you and an Officer of the Company.

Involuntary Termination of Employment: As consideration for this Agreement, in
the event that Company should involuntarily terminate your employment with the
Company at a future point in time (“Separation Date”), we agree to the
following:

 

  a) Final Pay. On the next regular payroll date following the Separation Date,
you shall receive a lump sum payment of all then outstanding final wages and
accrued unused vacation, minus applicable federal, state and local tax
withholdings, for services performed for the Company through and including the
Separation Date.

 

  b) Severance Benefits. Beginning on or about the Separation Date, subject to
your full compliance with the Company’s separation agreement, you shall be
entitled to receive the following severance benefits (the “Severance Benefits”):

 

  a.

Severance Pay. Subject to the Company’s receiving a copy of the Company’s
standard Separation and Release Agreement signed by you within forty-five
(45) days after the date you first receive a copy of such Agreement, or within
the timelines provided by law, whichever is applicable, and subject to your not
revoking the Agreement within the

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 4 of 12    September 3, 2008

 

 

legally allowable consideration period in effect at the time such Agreement is
executed, you shall be entitled to receive severance payment totaling six months
of your base salary and On Target Commissions as of the Separation Date, subject
to applicable tax withholdings. Pro rata severance payments shall be paid in
arrears, on the Company’s regular payroll dates and otherwise in accordance with
the Company’s general payroll practices over the 6-month period commencing on
the Separation Date.

 

  b. COBRA and COBRA Premium Payments. Effective as of the Separation Date, as
required by the continuation coverage provisions of Section 4980B of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), you shall be offered the
opportunity to elect continuation coverage under the group medical plan, dental
plan, and vision plan of the Company (“COBRA coverage”). The Company shall
provide you with the appropriate COBRA coverage notice and election form for
this purpose. If you elect COBRA coverage, the Company shall pay for your (and
your eligible Dependents’) heath insurance, dental insurance and vision
insurance premiums under COBRA plus any administrative fee, for up to six months
following the Separation Date, less any employee contributions that are required
under the Company’s Plan. This is subject to the stipulation that you shall
notify the company within two (2) weeks of any change in your circumstances that
would warrant discontinuation of your COBRA coverage and benefits (including but
not limited to your receipt of group medical, dental and/or vision coverage from
any other employer). The existence and duration of your rights and/or the COBRA
rights of any of your eligible dependents shall be determine in accordance with
the Company’s insurance plans and relevant law in effect at the Separation Date.

Exception. For clarity you are not entitled to any Separation Benefits in the
event you (a) resign your employment with the Company or (b) the company
terminates your employment for Cause at any time. “Cause” is defined as:
(i) your failure to satisfactorily perform such duties as requested by the
Company and management; (ii) your commission of any act of insubordination or
disloyalty to the Company; (iii) your failure to observe Company policies
practices or procedure; (iv) your commission of any act of fraud, embezzlement,
misappropriation, dishonesty or any other act designed to injure the Company;
(v) your conviction or admission of any felony or offense involving dishonesty
or moral turpitude; or (vi) your breach of any agreement with the Company,
including the employment agreement or Annex A, B or C attached hereto.

Notice of Voluntary Termination: In the event that you voluntarily terminate
your relationship with the Company, you agree to give Company a minimum of one
month’s notice (“Notice Period”) that you intend to separate from the Company,
and during that period, you agree to diligently exercise your full job
responsibilities, including providing a successful turnover to either your
direct manager or to any designee provided by the Company at the end of such
Notice Period.

Further Conditions To Employment: As additional conditions of your employment,
you agree to conform to the rules and policies of Company, and to sign and
return the Non-Disclosure & Confidentiality & Non-Solicitation Agreement
attached as Annex A and Invention & Secrecy Agreement attached as Annex B
together with this letter agreement. Furthermore you will also be required to
sign and return the Arbitration Agreement attached as Annex C within 21 days of
the date of letter agreement.

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 5 of 12    September 3, 2008

 

This offer is also subject to your reference checks and background checks
confirming that the information you have provided to us is accurate. As a new
employee, upon the commencement of your employment you will also be required to
present documentation evidencing your identity and your authorization to work
for Company in the U.S. You also agree to complete an application of employment
and provide us with additional information from time to time.

Severability: If, for any reason, any provision of this letter agreement is held
invalid, the other provisions shall remain in effect to the extent permitted by
law. Any provision that is found to be invalid shall be replaced by the closest
permissible provision which reflects the intent of the original.

Confidentiality: You agree to keep the terms of this employment agreement offer
absolutely confidential.

THE REST OF THIS PAGE LEFT INTENTIONALLY BLANK

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 6 of 12    September 3, 2008

 

If you agree that this letter agreement represents the terms verbally agreed to
in principle, I would appreciate your returning the executed documents to us no
later than Thursday, September 4, 2008. Please indicate your acceptance of this
letter agreement by signing where indicated below and faxing a signed copy of
this letter agreement and signed copies of Annex A and Annex B to the attention
of Esther Zohn, Human Resources Director, at 973-967-6030, and delivering the
executed originals to me at the address below in Parsippany, NJ. The signed
Arbitration Agreement should be returned in the same manner by fax and mail
within 21 days of the date of this letter agreement.

Kevin, we look forward to having you as the leader of the Dialogic worldwide
sales team, and we are looking forward to working with you.

 

Sincerely,

DIALOGIC INC.

Rosanne M. Sargent

Senior VP, Human Resources

Enclosures

ACKNOWLEDGEMENT:

I have read, understood, and agree to all of the terms and conditions of
employment as stated above. I acknowledge that my employment is at-will, and
that just as I may choose to end my employment with Company at any time and for
any reason, Company also has the right to end the employment relationship at any
time and for any reason. I also understand that neither this letter, nor any of
the policies or practices of Company create a contract or any enforceable
promises between myself and Company, other than as outlined herein, and that
Company reserves the right to change, modify or eliminate any of the Company’s
benefits or policies at any time, at their sole discretion and without any prior
notice. By signing below, I also acknowledge that I am not subject to any
obligation, including any non-competition or non-disclosure agreement with any
person or entity that would preclude my working for Company in the position
described above.

 

 

   

 

NAME Kevin P. Cook    

Date

ANNEXES:

 

A: CONFIDENTIALITY & NONDISCLOSURE AGREEMENT

B: INVENTION & SECRECY AGREEMENT with CONFLICTS OF INTEREST POLICY

C. ARBITRATION AGREEMENT

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 7 of 12    September 3, 2008

 

ANNEX A.

EMPLOYEE NON-DISCLOSURE, CONFIDENTIALITY, & NON-SOLICITATION AGREEMENT

(“Agreement”)

In consideration of my employment with Dialogic Inc. or with any other
corporation, partnership, association, trust or joint venture, affiliated, in
participation with or controlled by Dialogic Corporation, in Canada, the U.S. or
in any other country (hereinafter collectively referred to as “Company” with any
specific reference which should not be read in the collective meaning the
specific employer company):

Non-Disclosure & Confidentiality

For purposes of this Agreement and in connection with my employment with the
Company, Confidential Information shall mean information including, but not
limited to, any records, data or information concerning inventions, engineering
drawings, designs, processes, methods, trade secrets, or manufacturing
techniques, software programs, product specifications, product roadmaps and
plans, system configuration, government classified business, customer lists and
other customer-related information, cost and price information, legal
information, finance information, human resources information, supplier lists
and other supplier-related information, or any other information not
disseminated to the public relating to the Company’s business, affairs or plans
of the business, affairs or plans of the Company’s customers or suppliers (all
of which is collectively referred to herein as “Confidential Information”).

I acknowledge that I have or will have access, while employed by the Company, to
Confidential Information relating to the business, affairs, clients and
suppliers of the Company and its clients. I hereby agree that both during and
subsequent to my employment with the Company, I will not disclose to any other
person whatsoever any Confidential Information which I learned in the course of
my employment, whether such Confidential Information belongs to the Company or
any third party, except as required by my employment with the Company or by
applicable law. I also agree that both during and subsequent to my employment
with the Company, I will not use any Confidential Information in any way
contrary to the best interests of the Company, I will treat and protect all
Confidential Information with a high standard of care, and I will not directly
or indirectly divulge, use, or exploit any Confidential Information (except in
the normal course of my employment with the Company) to or for the benefit of
myself or any other person whatsoever, except with the express prior written
consent of an authorized representative of the Company.

I understand and agree that at the time of leaving the employ of the Company,
except for material published and disseminated for distribution to the public, I
will deliver to the Company (to an officer designated by my superior) and will
not keep in my possession or deliver to anyone else, all drawings, prints,
notes, memoranda, specifications, devices, samples, documents, or any other
material containing or disclosing any of the matters constituting Confidential
Information.

I understand and agree that all business documentation on any computer that will
be created in association with my employment at the Company (including but not
limited to E-mail, Word documents and Excel spreadsheets) are the property of
the Company. I agree that upon the termination of my

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 8 of 12    September 3, 2008

 

employment, all such computer documentation shall be delivered to my supervisor
or to a representative of the Human Resources Department. At any time during the
course of my employment, the Company may reasonably request to back up such
information on to the server or otherwise request a copy of such information.

I also understand and agree that the Company is only interested in my abilities,
skills, general knowledge and expertise that I have developed through my work
history and I certify that I will not bring with me to the Company or share with
the Company the confidential information, if any exists, of any of my former
employers.

Non-Solicitation

I understand that the employees of the Company constitute a valuable asset of
the company and I agree that during the one year subsequent to the termination
of my employment with the Company, I will make no attempt to contact any person
who is at that time working for the Company for the explicit or implicit purpose
of soliciting or encouraging them to seek other employment.

In the event any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or the enforceability of any other provisions of
this Agreement, and the illegal or invalid provisions shall be construed as
limited to the minimum extent possible to cure said illegality or invalidity.

The present Agreement is governed by the laws of the Province of Quebec, Canada
with the exception of its conflict of laws provisions and I acknowledge that I
have requested that the present Agreement and all documentation relating
directly or indirectly hereto be drafted in English.

 

WITNESS:       DIALOGIC INC.     EMPLOYEE:

 

   

 

Signature     Signature: By:   Rosanne M. Sargent     Name:   Kevin P. Cook  
Senior VP, Human Resources       Date Signed: September 3, 2008     Date
Signed:                    

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 9 of 12    September 3, 2008

 

ANNEX B.

DIALOGIC CORPORATION

INVENTION AND SECRECY AGREEMENT (“Agreement”)

In consideration of my employment with Dialogic Inc. or with any other
corporation, partnership, association, trust or joint venture, affiliated, in
participation with or controlled by Dialogic Corporation (hereinafter
collectively referred to as “Dialogic” with any specific reference which should
not be read in the collective meaning the specific employer company), I agree as
follows (in addition to any other obligations required of me pursuant to the
nature of my employment):

1. During the period of my employment, to promptly and fully communicate in
writing to Dialogic (to such department or officer of Dialogic as it may direct
from time to time) any and all creations, ideas, designs, processes, inventions,
improvements, discoveries, developments and the like, made, acquired, obtained,
created or conceived by me, either solely or jointly with others during such
period, related to the scope of my employment or using Dialogic’ resources or
equipment at any time, or which relate to the business of Dialogic or its
affiliated or associated companies, whether or not such creations, ideas,
designs, processes, inventions, improvements, discoveries, developments and the
like are patentable or copyrightable or used by Dialogic (the “Inventions”). I
do hereby acknowledge that Dialogic shall be the sole owner of any and all
rights, title and interests in and to the said Inventions and hereby assign any
and all of my rights, title and interests in and to the said Inventions,
including without limitation any and all intellectual property rights therein,
and the right to sue for past, present and future infringement, in any and all
countries, to Dialogic or to such persons or parties as Dialogic may designate.
I hereby waive any and all moral rights in and to all works, past and future,
created in the course of my employment.

2. During the period of my employment and at any time thereafter, I undertake to
execute any and all documents, assignments, instruments and other papers, to
make any proper oath, and to accomplish any and all acts which Dialogic may deem
necessary for securing and protecting the rights, title and interests of
Dialogic in such Inventions; and I further agree that I will (but at no
out-of-pocket cost to me) assist Dialogic in any and all administrative and
legal proceedings before intellectual property offices, courts and other bodies
involving the said Inventions or any and all intellectual property right which
may evolve therefrom, including without limitation, patents, patent
applications, trade secrets, copyrights, and copyright applications.

3. I certify that as of this date, I have no inventions, improvements,
discoveries or developments falling within the scope of this Agreement which
were made prior to the date of my employment and which I own either totally or
in part (the “Prior Inventions”) except as follows:

 

 

 

 

which Prior Inventions shall not be assigned under this Invention and Secrecy
Agreement. However, if I incorporate a Prior Invention into an Invention, I
hereby grant to Dialogic a nonexclusive, irrevocable, perpetual, worldwide
license to make, have made, modify, use, offer to sell, sell, import and to
otherwise fully exploit such Prior Invention as a part of or in connection with
such Invention, with the right to grant

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 10 of 12    September 3, 2008

 

sublicenses of any or all such rights to others, without further compensation or
royalty due to me from Dialogic or any successor or assign. If by incorporating
a Prior Invention into an Invention, I create new, including but not limited to
patentable or copyrightable subject matter (“New Invention”), said New Invention
will be treated as an Invention as set forth herein.

4. I acknowledge and agree that Dialogic is only interested in my abilities,
skills, general knowledge and expertise that I have developed through my work
history and I certify that I am not bringing with me to Dialogic any
confidential information or other proprietary information of a former employer
or former or existing client or any other third party and will not, in the
performance of my duties for Dialogic, use any confidential information or other
proprietary information of any former employer or former or existing client or
any other third party without the prior written consent of such client or third
party.

5. I also acknowledge that I have received a copy of, and carefully read
Dialogic Conflict of Interest Policy; I understand it and hereby agree to abide
by any and all of its terms.

6. I acknowledge that Dialogic is also the owner of various intellectual
property (including but not limited to industrial designs, inventions,
trademarks, copyrights, patents, trade secrets whether registered or
unregistered) and I agree never during or after my employment to make use of
those intellectual property rights except as directed by Dialogic and in any
case solely for the benefit of Dialogic.

7. The obligations contained herein shall continue beyond the termination of my
employment, irrespective of the cause of termination.

8. This Agreement shall be governed and interpreted by the laws of the Province
of Quebec, Canada with the exclusion of its conflict of laws provisions.

9. I acknowledge that I have required that the present Agreement and all
documentation relating directly and indirectly hereto be drafted in English.

10. In the event any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or the enforceability of any other provisions of
this Agreement, and the illegal or invalid provisions shall be construed as
limited to the minimum extent possible to cure said illegality or invalidity.

I have carefully read this Invention and Secrecy Agreement, I understand it and
hereby agree to abide by any and all of its terms.

 

DIALOGIC INC.     EMPLOYEE: By:  

 

    Signed:  

 

Printed Name: Rosanne M. Sargent     Print:   Kevin P. Cook Title: Senior VP,
Human Resources       Date: September 3, 2008     Date Signed:
                     Attachment: Conflict of Interest Policy      

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 11 of 12    September 3, 2008

 

ANNEX C.

AGREEMENT REGARDING MANDATORY

ARBITRATION OF ALL TERMINATION-RELATED DISPUTES

1. As a condition of your employment with Dialogic Inc. (“Dialogic”), it is
agreed that, in the event that your employment with Dialogic terminates for any
reason, any claim or dispute raised or asserted by you or by Dialogic that
arises out of or relates to that termination shall be resolved exclusively by
final and binding arbitration subject to the following terms and conditions:

(a) Except as may be otherwise provided below, the arbitration will be
administered by the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes (“Rules”). If you would like a
copy of the Rules, you may obtain one from the Human Resources Department.

(b) A demand for arbitration must be received by the American Arbitration
Association (“AAA”) within one (1) year from the date on which your employment
with Dialogic terminated. Any statute prohibiting the shortening of any
limitations period for the filing of any claim is hereby waived. However, no
demand for arbitration may be made until thirty (30) days after a written
notice, stating the nature of the claim or dispute and the relief sought, has
first been provided. If such notice is provided by you it shall be sent to the
Dialogic Human Resources Department, 1515 Route 10, Parsippany, NJ 07054 with a
copy to the Dialogic Legal Department at 9800 Cavendish Blvd., 5th Floor,
Montreal, Quebec, Canada H4M 2V9 , or to such other corporate representative as
may be designated from time to time. If such notice is sent by Dialogic, it
shall be sent to your address listed in Dialogic’s personnel records.

(c) The arbitration proceeding will be conducted at a place selected by Dialogic
(located within twenty-five (25) miles of the Dialogic offices where you were
last employed), before a single, neutral arbitrator, selected in accordance with
the Rules. Dialogic shall pay the full cost of the arbitration if you prevail.
If Dialogic prevails, you must pay half the cost of the arbitration or $500,
whichever is less; provided, however, that such costs may be waived if you
demonstrate, to the satisfaction of the arbitrator, that making such payment
would be a financial hardship. Both you and Dialogic shall pay your own
attorneys’ fees and costs, unless the arbitrator orders otherwise pursuant to
applicable law.

(d) The law applicable to any claims or disputes subject to arbitration shall be
the law of the state in which you were employed by Dialogic at the time your
employment terminated. The arbitration proceeding shall be private and all
information disclosed in the course of the arbitration shall be treated as
confidential. The arbitrator’s opinion and award shall be final and binding and
shall not be subject to judicial review, except to the limited extent provided
by law. The arbitrator’s opinion and award shall also be treated as
confidential. However, in the event that either party attempts to institute
litigation with respect to any matter that has been addressed by arbitration or
subject to the terms of this Agreement, the opinion and award may be used or
disclosed for the limited purpose of precluding and/or defending such
litigation.

2. The claims or disputes that are subject to this arbitration agreement
include, but are not limited to, any claim of discriminatory discharge,
retaliatory discharge, constructive discharge, discharge in breach of an express
or implied contract, or wrongful discharge arising under the common law of the

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

LOGO [g165289ex10_57a001.jpg]

 

Kevin Cook Offer Letter    Page 12 of 12    September 3, 2008

 

state where you were employed by Dialogic, the constitution of that state or the
United States Constitution, or under any other state or federal regulation,
executive order or statute (including, but not limited to, any law regarding
discrimination in employment on the basis of age, race, gender, disability or
handicap, religion, or national origin, and any law regarding whistleblower
claims). The termination claims and disputes subject to arbitration include
those against Dialogic or its affiliated companies and related claims or
disputes involving or against any officer, director, agent or employee of
Dialogic or Dialogic affiliated companies In the event that a demand for
arbitration is made regarding a termination claim or dispute, then any other
claim or dispute between you and Dialogic (including claims not relating to your
termination) that would have been timely under the applicable statute of
limitations will also be subject to this arbitration agreement and must also be
included in the demand for arbitration if it is to be pursued (with the
exception of claims for workers’ compensation).

3. THIS AGREEMENT DOES NOT CREATE A CONTRACT OF EMPLOYMENT BETWEEN YOU AND
DIALOGIC, NOR DOES IT PROVIDE A GUARANTEE OF EMPLOYMENT WITH DIALOGIC FOR ANY
SPECIFIED DURATION OF TIME. IT IS UNDERSTOOD AND AGREED THAT YOUR EMPLOYMENT
WITH DIALOGIC IS AT-WILL AND MAY BE TERMINATED AT ANY TIME WHETHER WITH OR
WITHOUT CAUSE.

4. BY SIGNING THIS AGREEMENT YOU ARE AGREEING THAT ALL CLAIMS OR DISPUTES
SUBJECT TO ARBITRATION WILL BE DECIDED BY AN ARBITRATOR. YOU UNDERSTAND AND
ACKNOWLEDGE THAT YOU ARE GIVING UP YOUR RIGHT TO A JURY TRIAL OR COURT TRIAL
WITH REGARD TO THOSE CLAIMS.

5. This Agreement shall not prevent Dialogic from instituting an action in court
for the purpose of protecting confidential and/or proprietary business
information or inventions, enforcing a non-solicitation provision, and/or
retrieving any Company property. For this limited purpose, you agree to submit
to personal jurisdiction in any court in the state in which you were last
employed by Dialogic.

6. If any term of this Agreement is held to be invalid, void or unenforceable,
the remainder of the Agreement shall remain in full force and effect and the
validity and enforceability of the remaining provisions shall not be affected.

7. By signing this Agreement, you expressly acknowledge that you have had an
adequate opportunity to review and consider the Agreement before signing it,
including an opportunity to consult with an attorney of your choice if you
wished to do so, and that you are signing this Agreement voluntarily and with
the intent to be bound by its terms.

 

DIALOGIC INC.     EMPLOYEE

 

   

 

By:   Rosanne M. Sargent     Name:   Kevin P. Cook   Senior VP, Human Resources
      Date:   September 3, 2008     Date:                    

 

LOGO [g165289ex10_57a002.jpg]

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany:  Esther Zohn: 973-967-6720 HR Fax:  973 967-6030



--------------------------------------------------------------------------------

Exhibit 10.57B

LOGO [g165289ex10_7bnew.jpg]

May 20, 2010

Kevin Cook

 

Re: 2010 Compensation Changes

Dear Kevin:

As you are aware, you and Dialogic Inc. (“Company”) are parties to a letter
agreement dated September 3, 2008 as amended from time to time (“Agreement”).
The purpose of this amendment to the Agreement (“Amendment”) is to document the
following changes to your compensation effective January 1, 2010 (“Effective
Date”):

 

  1) As of the Effective Date, the section of the Agreement entitled Annual
Salary is deleted and replaced by the following:

 

Annual Salary:    $400,000 USD

This equates to $33,333.33 USD per month. Statement of salary as an annual
amount is not intended to and does not form a contract of employment and in no
way negates the At Will Employment provisions of this Agreement. You acknowledge
that you and Company have entered into a salary reduction letter dated April 8,
2009 wherein you consented to have your compensation reduced by ten percent
(10%) as part of Company’s salary reduction program which is still in effect. As
such, as of the Effective Date, your annual base salary inclusive of the
reduction will be $360,000 USD. It is agreed that when the salary reduction
program is terminated upon written notice to you, Company will reinstate your
full annual base salary of $400,000 USD.

 

  2) As of the Effective Date, the section of the Agreement entitled Commission
Program is deleted and replaced by the following:

Commission Program: In addition to the gross base salary mentioned above, you
will be eligible to earn commission under the terms of the Company’s commission
plan. We have discussed and you have signed the Dialogic 2010 Commission Plan.
The nature of the Commission Plan is reviewed annually and individual copies of
the Commission Plan are issued to each member of the sales team on an annual
basis with details of relevant terms, targets and commission rates. You agree
that all commissionable earnings eligibility under this Agreement are contingent
on your agreement to the Commission Plan for that fiscal year.

For year 2010, 100% achievement of your annual target would result in
commissionable earnings of $300,000 (USD) per annum. Commissionable earnings are
not capped and are not guaranteed. Your commission target for 2010 is based on
attaining revenue results as defined by the Board of Directors for the 2010
fiscal year (Sales-in Revenue).

 

 

 

Dialogic Inc. 1515 Route Ten    Parsippany, NJ 07054

   

Tel: 973-967-6607 Fax: 781-433-9233

   

www.dialogic.com

 



--------------------------------------------------------------------------------

LOGO [g165289ex10_7bnew.jpg]

All targets are shown in US Dollars. Commissions are paid monthly and will be
paid in accordance with the terms of the Commission Plan in effect during the
applicable fiscal year.

You acknowledge that you and Company have entered into a salary reduction letter
dated April 8, 2009 wherein you consented to have your compensation reduced by
ten percent (10%) as part of Company’s salary reduction program which is still
in effect. As such, as of the Effective Date, your commissionable earnings for
2010 at 100% achievement of your annual target inclusive of the reduction will
be $270,000 USD. It is agreed that when the salary reduction program is
terminated upon written notice to you, Company will reinstate your full
commission target of $300,000 USD.

 

3. You acknowledge that Company’s obligations under the section of the Agreement
entitled One Time Guarantee have been fulfilled in their entirety and, as a
result, that section of the Agreement is deleted in its entirety.

 

4. Other than as set out in this Amendment, the terms of the Agreement remain
unchanged and in full force and effect.

Kevin, congratulations on your well deserved increase. As with any information
regarding your personal compensation information, the terms of this Amendment
are confidential and should not be shared with others.

Please indicate your acceptance by signing the Amendment where indicated below
and returning the document to Rosanne Sargent at our Parsippany office at 1515
Route 10, Parsippany, NJ, USA 07054

Yours sincerely,

Dialogic Inc.

 

 

Rosanne M. Sargent

Senior Vice President, Human Resources

 

 

Acknowledgement

I have read, understood and agree to all of the terms of the Amendment as stated
above.

 

 

 

 

    Signed: Kevin Cook     Date:                                     

 

 

  Dialogic Inc. 1515 Route Ten    Parsippany, NJ 07054    
Tel: 973-967-6607 Fax: 781-433-9233     www.dialogic.com  